Exhibit AMENDED AND RESTATED BYLAWS OF VIRTUS INVESTMENT PARTNERS, INC. As adopted on March 5, 2009 TABLE OF CONTENTS ARTICLE I Stockholders Section1.01. Annual Meeting 1 Section1.02. Special Meetings 1 Section1.03. Notice of Meetings; Waiver 1 Section1.04. Quorum 2 Section1.05. Voting 2 Section1.06. Voting by Ballot 2 Section1.07. Adjournment 2 Section1.08. Proxies 3 Section1.09. Organization; Procedure; Conduct of Meeting 3 Section1.10. Notice of Stockholder Business and Nominations 4 Section1.11. Inspectors of Elections 6 Section1.12. Opening and Closing of Polls 7 ARTICLE II Board of Directors Section2.01. General Powers 7 Section2.02. Number of Directors 7 Section2.03. Classified Board of Directors; Election of Directors 7 Section2.04. The Chairperson 7 Section2.05. The Vice Chairperson 7 Section2.06. Annual and Regular Meetings 8 Section2.07. Special Meetings; Notice 8 Section2.08. Quorum; Voting 8 Section2.09. Adjournment 8 Section2.10. Action Without a Meeting 8 Section2.11. Regulations; Manner of Acting 9 Section2.12. Action by Telephonic Communications 9 Section2.13. Resignations 9 Section2.14. Removal of Directors 9 Section2.15. Vacancies and Newly Created Directorships 9 Section2.16. Compensation 9 Section2.17. Reliance on Accounts and Reports, etc. 9 ARTICLE III Committees Section3.01. Standing Committees 10 Section3.02. Designation of Members and Chairpersons of Committees 10 Section3.03. Notices of Times of Meetings of Committees and Presiding Officers 10 Section3.04. Governance Committee 10 Section3.05. Compensation Committee 10 Section3.06. Audit Committee 11 Section3.07. Other Committees 11 Section3.08. Powers 11 Section3.09. Proceedings 11 Section3.10. Quorum and Manner of Acting 11 Section3.11. Action by Telephone Communications 12 Section3.12. Absent or Disqualified Members 12 Section3.13. Resignations 12 Section3.14. Removal 12 Section3.15. Vacancies 12 ARTICLE IV Officers Section4.01. Numbers 12 Section4.02. Election 12 Section4.03. Salaries 12 Section4.04. Removal and Resignation; Vacancies 12 Section4.05. Authority and Duties of Officers 13 Section4.06. The Chief Executive Officer 13 Section4.07. The President 13 Section4.08. The Vice Presidents 13 Section4.09. The Secretary 13 Section4.10. The Chief Financial Officer 14 Section4.11. The Treasurer 15 Section4.12. Additional Officers 15 ARTICLE V Capital Stock Section5.01. Certificates of Stock; Uncertified Shares 15 Section5.02. Signatures; Facsimile 15 Section5.03. Lost, Stolen or Destroyed Certificates 15 Section5.04. Transfer of Stock 15 Section5.05. Record Date 16 Section5.06. Registered Stockholders 16 Section5.07. Transfer Agent and Registrar 16 ARTICLE VI Indemnification Section6.01. Nature of Indemnity 16 Section6.02. Successful Defense 17 Section6.03. Advance Payment of Expenses 17 Section6.04. Procedures for Indemnification of Directors and Officers 17 Section6.05. Survival; Preservation of Other Rights 18 Section6.06. Insurance 18 Section6.07. Severability 18 ARTICLE VII Offices Section7.01. Initial Registered Office 18 Section7.02. Other Offices 18 ARTICLE VIII General Provision Section8.01. Dividends. 19 Section8.02. Execution of Instruments 19 Section8.03. Deposits 19 Section8.04. Voting as Stockholder 19 Section8.05. Fiscal Year 19 Section8.06. Seal 19 Section8.07. Books and Records; Inspection 20 ARTICLE IX Amendment of Bylaws Section9.01. Amendment 20 ARTICLE X Construction Section10.01. Construction 20 AMENDED AND RESTATED BYLAWS OF VIRTUS INVESTMENT PARTNERS, INC. As adopted on March 5, 2009 ARTICLE I Stockholders Section 1.01. Annual Meeting. The annual meeting of the stockholders of the Corporation for the election of Directors and for the transaction of such other business as properly may come before such meeting shall be held at such place, either within or without the State of Delaware, or, within the sole discretion of the Board of Directors, by remote electronic communication technologies and at such date and at such time, as may be fixed from time to time by resolution of the Board of Directors and set forth in the notice or waiver of notice of the meeting. Section 1.02.Special Meetings.
